TORRUELLA, Circuit Judge
(Concurring in part; dissenting in part).
I concur with Parts I and III of the decision of the court, but dissent as to Part II.
I am of the opinion that it was proper to admit into evidence at trial the statements by appellants regarding their citizenship, prior to their being advised of their rights pursuant to Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). (1) Such inquiry is part of the identification procedure permitted as an exception to Miranda, (2) the circumstances of this case required that this information be sought without delay, and (3) this information would have been discovered eventually, irrespective of appellants’ failure to answer such questions.
Although citizens have a right to refuse to identify themselves when stopped by the police, Brown v. Texas, 443 U.S. 47, 99 S.Ct. 2637, 61 L.Ed.2d 357 (1979), I am unaware of any case holding that if they answer this inquiry, even after arrest and even if the answer is incriminating, that the resulting evidence is per se inadmissible. United States v. Feldman, 788 F.2d 544, 554 (9th Cir.1986); United States v. Mata-Abundiz, 717 F.2d 1277, 1280 (9th Cir.1983); United States v. Glen-Archila, 677 F.2d 809, 815 (11th Cir.1982); United States v. Booth, 669 F.2d 1231, 1238 (9th Cir.1981); United States ex rel. Hines v. La Vallee, 521 F.2d 1109, 1112-13 (2d Cir.1975). Furthermore, even in factual circumstance of less exigency than the present one, the clear trend has been to allow the almost indiscriminate seizure of persons, even within the borders of the United States, to inquire as to their citizenship without the need to invoke Miranda warnings. See United States v. Martinez Fuerte, 428 U.S. 543, 96 S.Ct. 3074, 49 L.Ed.2d 1116 (1976); United States v. Mon*1555toya de Hernández, 473 U.S. 531, 105 S.Ct. 3304, 87 L.Ed.2d 381 (1985). Cf. López López v. Arán, 844 F.2d 898 (1st Cir.1988). I fail to see any practical difference between seizing someone and asking their citizenship and arresting a subject and inquiring regarding citizenship.
The facts of this case point to the necessity for questioning as to appellants’ citizenship because of legitimate maritime and administrative reasons. Here, a United States warship had literally fished four persons from international waters, after a near collision with the foreign registered vessel abandoned by appellants as it sank. Shortly before the sinking, the vessel’s captain had informed the naval vessel that United States nationals were on board. Because international repercussions could result from this sinking, and to allow the naval vessel’s crew to evaluate the necessity of taking special security precautions by reason of the presence of foreign nationals aboard, it was appropriate to allow this unobtrusive inquiry. This was a legitimate and necessary probe mandated by the circumstances. I suggest also that as a matter of historic maritime practice a citizenship inquiry would be made by the master of any vessel taking aboard anyone in international waters. Conversely, it is also a valid and longstanding practice when a vessel is boarded by naval or coast guard authorities to inquire into the citizenship of those aboard. The discovery of incriminating evidence from such inquiry is totally subsidiary to valid maritime and administrative needs sanctioned by these longstanding maritime traditions and practices, and is unaffected by constitutional prohibitions. The ruling today will have far reaching consequences upon a practice that has existed since long before the Constitution was enacted.
One additional point is overlooked by the majority. Persons boarding a vessel in the high seas in effect are entering the equivalent of that nation’s territory. See United States v. Flores, 289 U.S. 137, 155, 53 S.Ct. 580, 584, 77 L.Ed. 1086 (1933). Just as in the case of any border crossing, the receiving nation has a right to inquire into the citizenship of any person entering its territory. This inquiry has never been held to be subject to Miranda restrictions. As a corollary to this, even if inquiry had not been made immediately upon boarding of the naval vessel, such inquiry would have been appropriate upon appellants’ entry at the first port of arrival in the United States.
Last, other admitted evidence (appellants’ names and home addresses, airplance tickets, and credit cards), although not definitive, was sufficient to allow the jury to reach a conclusion regarding appellants’ citizenship. Furthermore, this information would inevitably have led the authorities to the discovery of conclusive evidence of their citizenship. Cf. Nix v. Williams, 467 U.S. 431, 104 S.Ct. 2501, 81 L.Ed.2d 377 (1984).
For the above reasons I dissent from Part II.